 



Exhibit 10.20
BLACKBAUD, INC.
2004 STOCK PLAN
(as amended June 14, 2006)
     1. Purpose. This 2004 Stock Plan (the “Plan”) is intended to provide
incentives:
          (a) to employees of Blackbaud, Inc. (the “Company”), or its parent (if
any) or any of its present or future subsidiaries (collectively, “Related
Corporations”), by providing them with opportunities to purchase Common Stock
(as defined below) of the Company pursuant to options granted hereunder that
qualify as “incentive stock options” (“ISOs”) under Section 422 of the Internal
Revenue Code of 1986, as amended, or any successor statute (the “Code”);
          (b) to directors, employees and consultants of the Company and Related
Corporations by providing them with opportunities to purchase Common Stock (as
defined below) of the Company pursuant to options granted hereunder that do not
qualify as ISOs (Nonstatutory Stock Options, or “NSOs”);
          (c) to employees and consultants of the Company and Related
Corporations by providing them with bonus awards of Common Stock (as defined
below) of the Company (“Stock Bonuses”); and
          (d) to employees and consultants of the Company and Related
Corporations by providing them with opportunities to make direct purchases of
Common Stock (as defined below) of the Company (“Purchase Rights”).
     Both ISOs and NSOs are referred to hereafter individually as “Options”, and
Options, Stock Bonuses and Purchase Rights are referred to hereafter
collectively as “Stock Rights”. As used herein, the terms “parent” and
“subsidiary” mean “parent corporation” and “subsidiary corporation”,
respectively, as those terms are defined in Section 424 of the Code.
     2. Administration of the Plan.
          (a) The Plan shall be administered by (i) the Board of Directors of
the Company (the “Board”) or (ii) a committee consisting of directors or other
persons appointed by the Board (the “Committee”). The appointment of the members
of, and the delegation of powers to, the Committee by the Board shall be
consistent with applicable laws and regulations (including, without limitation,
the Code, Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or any successor rule thereto (“Rule 16b-3”), and
any applicable state law (collectively, the “Applicable Laws”). Once appointed,
such Committee shall continue to serve in its designated capacity until
otherwise directed by the Board. From time to time, the Board may increase the
size of the Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution

 



--------------------------------------------------------------------------------



 



therefor, fill vacancies, however caused, and remove all members of the
Committee and thereafter directly administer the Plan, all to the extent
permitted by the Applicable Laws.
          (b) Subject to ratification of the grant or authorization of each
Stock Right by the Board (if so required by an Applicable Law), and subject to
the terms of the Plan, the Committee, if so appointed, shall have the authority,
in its discretion, to:
               (i) determine the employees of the Company and Related
Corporations (from among the class of employees eligible under Section 3 to
receive ISOs) to whom ISOs may be granted, and to determine (from among the
classes of individuals and entities eligible under Section 3 to receive NSOs,
Stock Bonuses and Purchase Rights) to whom NSOs, Stock Bonuses and Purchase
Rights may be granted;
               (ii) determine the time or times at which Options, Stock Bonuses
or Purchase Rights may be granted (which may be based on performance criteria);
               (iii) determine the number of shares of Common Stock subject to
any Stock Right granted by the Committee;
               (iv) determine the option price of shares subject to each Option,
which price shall not be less than the minimum price specified in Section 6
hereof, as appropriate, and the purchase price of shares subject to each
Purchase Right and to determine the form of consideration to be paid to the
Company for exercise of such Option or purchase of shares with respect to a
Purchase Right;
               (v) determine whether each Option granted shall be an ISO or NSO;
               (vi) determine (subject to Section 7) the time or times when each
Option shall become exercisable and the duration of the exercise period;
               (vii) determine whether restrictions such as repurchase options
are to be imposed on shares subject to Options, Stock Bonuses and Purchase
Rights and the nature of such restrictions, if any;
               (viii) approve forms of agreement for use under the Plan;
               (ix) determine the fair market value of a Stock Right or the
Common Stock underlying a Stock Right;
               (x) accelerate vesting on any Stock Right or to waive any
forfeiture restrictions, or to waive any other limitation or restriction with
respect to a Stock Right;
               (xi) reduce the exercise price of any Stock Right if the fair
market value of the Common Stock covered by such Stock Right shall have declined
since the date the Stock Right was granted; provided, however, that any
reduction of the exercise price pursuant to this

 



--------------------------------------------------------------------------------



 



paragraph shall be subject to stockholder approval (and stockholder approval
shall be required for any amendment to this Plan to eliminate the requirement of
stockholder approval for such repricings);
               (xii) institute a program whereby outstanding Options can be
surrendered in exchange for Options with a lower exercise price; provided,
however, that any exchange of Options pursuant to this paragraph shall be
subject to stockholder approval (and stockholder approval shall be required for
any amendment to this Plan to eliminate the requirement of stockholder approval
for such exchanges);
               (xiii) modify or amend each Stock Right (subject to Section 8(d)
of the Plan) including the discretionary authority to extend the
post-termination exercisability period of Stock Rights longer than is otherwise
provided for by terms of the Plan or the Stock Right;
               (xv) construe and interpret the Plan and Stock Rights granted
hereunder and prescribe and rescind rules and regulations relating to the Plan;
and
               (xvi) make all other determinations necessary or advisable for
the administration of the Plan.
          If the Committee determines to issue a NSO, it shall take whatever
actions it deems necessary, under Section 422 of the Code and the regulations
promulgated thereunder, to ensure that such Option is not treated as an ISO. The
interpretation and construction by the Committee of any provisions of the Plan
or of any Stock Right granted under it shall be final unless otherwise
determined by the Board. The Committee may from time to time adopt such rules
and regulations for carrying out the Plan as it may deem best. No member of the
Board or the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Stock Right granted under it.
          (c) The Committee may select one of its members as its chairman, and
shall hold meetings at such times and places as it may determine. Acts by a
majority of the Committee, approved in person at a meeting or in writing, shall
be the valid acts of the Committee. All references in this Plan to the Committee
shall mean the Board if no Committee has been appointed. From time to time the
Board may increase the size of the Committee and appoint additional members
thereof, remove members (with or without cause) and appoint new members in
substitution therefor, fill vacancies however caused, or remove all members
thereof and thereafter directly administer the Plan.
          (d) Those provisions of the Plan that make express reference to
Rule 16b-3 shall apply to the Company only at such time as the Company’s Common
Stock is registered under the Exchange Act, and then only to such persons as are
required to file reports under Section 16(a) of the Exchange Act (a “Reporting
Person”).
          (e) To the extent that Stock Rights are to be qualified as
“performance-based” compensation within the meaning of Section 162(m) of the
Code, the Plan shall be administered

 



--------------------------------------------------------------------------------



 



by a committee consisting of two or more “outside directors” as determined under
Section 162(m) of the Code.
     3. Eligible Employees and Others.
          (a) ISOs may be granted to any employee of the Company or any Related
Corporation. Those officers of the Company who are not employees may not be
granted ISOs under the Plan. NSOs, Stock Bonuses and Purchase Rights may be
granted to any director, employee or consultant of the Company or any Related
Corporation. Granting of any Stock Right to any individual or entity shall
neither entitle that individual or entity to, nor disqualify him or her from,
participation in any other grant of Stock Rights.
          (b) Special Rule for Grant of Stock Rights to Reporting Persons. The
selection of a director or an officer who is a Reporting Person (as the terms
“director” and “officer” are defined for purposes of Rule 16b-3) as a recipient
of a Stock Right, the timing of the Stock Right grant, the exercise price, if
any, of the Stock Right and the number of shares subject to the Stock Right
shall be determined either (i) by the Board, or (ii) by a committee of the Board
that is composed solely of two or more Non-Employee Directors having full
authority to act in the matter. For the purposes of the Plan, a director shall
be deemed to be a “Non-Employee Director” only if such person is defined as such
under Rule 16b-3(b)(3), as interpreted from time to time.
     4. Stock. The stock subject to Stock Rights shall be authorized but
unissued shares of Common Stock of the Company, par value $0.001 per share, or
such shares of the Company’s capital stock into which such class of shares may
be converted pursuant to any reorganization, recapitalization, merger,
consolidation or the like (the “Common Stock”), or shares of Common Stock
reacquired by the Company in any manner. The aggregate number of shares that may
be issued pursuant to the Plan is Three Million Nine Hundred and Six Thousand
Two Hundred and Fifty (3,906,250) shares of Common Stock, subject to adjustment
as provided herein. Any such shares may be issued as ISOs, NSOs or Stock
Bonuses, or to persons or entities making purchases pursuant to Purchase Rights,
so long as the number of shares so issued does not exceed such aggregate number,
as adjusted. If any Option granted under the Plan shall expire or terminate for
any reason without having been exercised in full or shall cease for any reason
to be exercisable in whole or in part, or if the Company shall reacquire any
shares issued pursuant to Stock Rights, the unpurchased shares subject to such
Options and any shares so reacquired by the Company shall again be available for
grants of Stock Rights under the Plan.
     5. Granting of Stock Rights. Stock Rights may be granted under the Plan at
any time after the Effective Date, as set forth in Section 16, and prior to
10 years thereafter. The date of grant of a Stock Right under the Plan will be
the date specified by the Board or Committee at the time it grants the Stock
Right; provided, however, that such date shall not be prior to the date on which
the Board or Committee acts. The Board or Committee shall have the right, with
the consent of the optionee, to convert an ISO granted under the Plan to an NSO
pursuant to Section 17 hereof.

 



--------------------------------------------------------------------------------



 



     6. Minimum Price; ISO Limitations.
          (a) The price per share specified in the agreement relating to each
NSO, Stock Bonus or Purchase Right granted under the Plan shall be established
by the Board or Committee, taking into account any noncash consideration to be
received by the Company from the recipient of Stock Rights; provided that such
price per share shall not be less than the fair market value of the Common Stock
on the date of grant.
          (b) The price per share specified in the agreement relating to each
ISO granted under the Plan shall not be less than the fair market value per
share of Common Stock on the date of such grant. In the case of an ISO to be
granted to an employee owning stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or any Related
Corporation, the price per share specified in the agreement relating to such ISO
shall not be less than 110% of the fair market value per share of Common Stock
on the date of the grant.
          (c) To the extent that the aggregate fair market value (determined at
the time an ISO is granted) of Common Stock for which ISOs granted to any
employee are exercisable for the first time by such employee during any calendar
year (under all stock option plans of the Company and any Related Corporation)
exceeds $100,000; or such higher value as permitted under Code Section 422 at
the time of determination, such Options will be treated as NSOs, provided that
this Section shall have no force or effect to the extent that its inclusion in
the Plan is not necessary for Options issued as ISOs to qualify as ISOs pursuant
to Section 422 of the Code. The rule of this Section 6(c) shall be applied by
taking Options in the order in which they were granted.
          (d) If, at the time a Stock Right is granted under the Plan, the
Company’s Common Stock is publicly traded, “fair market value” shall be
determined as of the last business day for which the prices or quotes discussed
in this sentence are available prior to the time such a Stock Right is granted
and shall mean:
               (i) if the Common Stock is then traded on a national securities
exchange; or on the Nasdaq National Market (the “NASDAQ/NMS”) or the Nasdaq
SmallCap Market, the closing sale price for such stock (or the closing bid, if
no sales were reported as quoted on such exchange or market); or
               (ii) the closing bid price or average of bid prices last quoted
on that date by an established quotation service, if the Common Stock is not
reported on National Securities Exchange, the NASDAQ/NMS or the Nasdaq SmallCap
Market.
          However, if the Common Stock is not publicly traded at the time a
Stock Right is granted under the Plan, “fair market value” shall be deemed to be
the fair value of the Common Stock as determined by the Board or Committee after
taking into consideration all factors that it deems appropriate.

 



--------------------------------------------------------------------------------



 



     7. Option Duration. Subject to earlier termination as provided in
Sections 9, 10 and 13, each Option shall expire on the date specified by the
Board or Committee, but not more than:
          (a) 10 years from the date of grant in the case of NSOs;
          (b) 10 years from the date of grant in the case of ISOs generally; and
          (c) 5 years from the date of grant in the case of ISOs granted to an
employee owning stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any Related Corporation.
          Subject to earlier termination as provided in Sections 9, 10 and 13,
the term of each ISO shall be the term set forth in the original instrument
granting such ISO, except with respect to any part of such ISO that is converted
into an NSO pursuant to Section 17.
     8. Exercise of Options. Subject to the provisions of Section 9 through
Section 12 of the Plan, each Option granted under the Plan shall be exercisable
as follows:
          (a) the Option shall either be fully exercisable on the date of grant
or shall become exercisable thereafter in such installments as the Board or
Committee may specify;
          (b) once an installment becomes exercisable it shall remain
exercisable until expiration or termination of the Option, unless otherwise
specified by the Board or Committee;
          (c) each Option or installment may be exercised at any time or from
time to time, in whole or in part, for up to the total number of shares with
respect to which it is then exercisable; and
          (d) the Board or Committee shall have the right to accelerate the date
of exercise of any installment of any Option, provided that the Board or
Committee shall not accelerate the exercise date of any installment of any ISO
granted to any employee (and not previously converted into an NSO pursuant to
Section 17) without the prior consent of such employee if such acceleration
would violate the annual vesting limitation contained in Section 422 of the
Code, as described in Section 6(c).
     9. Termination of Employment. If a grantee ceases to be employed by the
Company and all Related Corporations, other than by reason of death or
disability as defined in Section 10 or by reason of a termination “For Cause” as
defined in this Section 9, unless otherwise specified in the instrument granting
such Stock Right, the grantee shall have the continued right to exercise any
Stock Right held by him or her, to the extent of the number of shares with
respect to which he or she could have exercised it on the date of termination
until the Stock Right’s specified expiration date; provided, however, in the
event the grantee exercises any ISO after the date that is three months
following the date of termination of employment, such ISO will automatically be
converted into an NSO subject to the terms of the Plan. Employment shall be
considered as continuing uninterrupted during any bona fide leave of absence
(such as those attributable to

 



--------------------------------------------------------------------------------



 



illness, military obligations or governmental service) provided that the period
of such leave does not exceed 90 days or, if longer, any period during which
such grantee’s right to reemployment with the Company is guaranteed by statute
or by contract. A bona fide leave of absence with the written approval of the
Company shall not be considered an interruption of employment under the Plan,
provided that such written approval contractually obligates the Company or any
Related Corporation to continue the employment of the grantee after the approved
period of absence; provided that the foregoing approval requirement shall not
apply to a leave of absence guaranteed by statute or contract. ISOs granted
under the Plan shall not be affected by any change of employment within or among
the Company and Related Corporations, so long as the optionee continues to be an
employee of the Company or any Related Corporation.
For purposes of this Plan, a change in status from employee to a consultant, or
from a consultant to employee, will not constitute a termination of employment,
provided that a change in status from an employee to consultant may cause an ISO
to become an NSO under the Code.
     In the event of a termination “For Cause,” the right of a grantee to
exercise a Stock Right shall terminate as of the date of termination. For
purposes of this Plan, “For Cause” shall mean (i) “Cause” as defined in any
employment or other agreement to which the applicable grantee is a party, or
(ii) if there is no such agreement or if it does not define Cause:
(A) conviction of the grantee for committing a felony under federal law or the
law of the state in which such action occurred, (B) dishonesty in the course of
fulfilling the grantee’s employment duties, (C) willful and deliberate failure
on the part of the grantee to perform his or her employment duties in any
material respect, or (D) such other events as shall be determined by the
Committee. The Committee shall, unless otherwise provided in an employment or
other agreement to which the applicable grantee is a party, have the sole
discretion to determine whether “Cause” exists, and its determination shall be
final.
     NOTHING IN THE PLAN SHALL BE DEEMED TO GIVE ANY GRANTEE OF ANY STOCK RIGHT
THE RIGHT TO BE RETAINED IN EMPLOYMENT OR OTHER SERVICE BY THE COMPANY OR ANY
RELATED CORPORATION FOR ANY PERIOD OF TIME OR TO AFFECT THE AT-WILL NATURE OF
ANY EMPLOYEE’S EMPLOYMENT.
     10. Death; Disability.
          (a) If a grantee ceases to be employed by the Company and all Related
Corporations by reason of death, or if a grantee dies within three months of the
date his or her employment or other affiliation with the Company has been
terminated, any Stock Right held by him or her may be exercised to the extent of
the number of shares with respect to which he or she could have exercised said
Stock Right on the date of death, by his or her estate, personal representative
or beneficiary who has acquired the Stock Right by will or by the laws of
descent and distribution (the “Successor Grantee”), unless otherwise specified
in the instrument granting such Stock Right, prior to the earlier of (i) one
year after the date of termination or (ii) the Stock Right’s specified
expiration date; provided, however, that a Successor Grantee shall be entitled
to ISO treatment under Section 421 of the Code only if the deceased optionee
would have been entitled to like treatment had he or she exercised such Option
on the date of his or her death; provided further in the event the Successor
Grantee exercises an ISO after the date that is one

 



--------------------------------------------------------------------------------



 



year following the date of termination by reason of death, such ISO will
automatically be converted into a NSO subject to the terms of the Plan.
          (b) If a grantee ceases to be employed by the Company and all Related
Corporations by reason of disability, he or she shall continue to have the right
to exercise any Stock Right held by him or her on the date of termination until,
unless otherwise specified in the instrument granting such Stock Right, the
earlier of (i) one year after the date of termination or (ii) the Stock Right’s
specified expiration date; provided, however, in the event the grantee exercises
an ISO after the date that is one year following the date of termination by
reason of disability, such ISO will automatically be converted into a NSO
subject to the terms of the Plan. For the purposes of the Plan, the term
“disability” shall mean “permanent and total disability” as defined in Section
22(e)(3) of the Code.
          (c) The provisions of subsections (a) and (b) of this Section 10
regarding the exercise period of a Stock Right may be waived, extended or
further limited, in the discretion of the Board or Committee, in an instrument
granting a Stock Right that is not an ISO.
     11. Transferability and Assignability of Stock Rights. No Stock Right
granted under this Plan shall be assignable or otherwise transferable by the
grantee except by will or by the laws of descent and distribution. An ISO may be
exercised during the lifetime of the optionee only by the optionee.
     12. Terms and Conditions of Stock Rights. Stock Rights shall be evidenced
by instruments (which need not be identical) in such forms as the Board or
Committee may from time to time approve. Such instruments shall conform to the
terms and conditions set forth in Sections 6 through 11 hereof and may contain
such other provisions as the Board or Committee deems advisable that are not
inconsistent with the Plan, including restrictions (or other conditions deemed
by the Board or Committee to be in the best interests of the Company) applicable
to the exercise of Options or to shares of Common Stock issuable upon exercise
of Options. In granting any NSO, the Board or Committee may specify that such
NSO shall be subject to the restrictions set forth herein with respect to ISOs,
or to such other termination and cancellation provisions as the Board or
Committee may determine. The Board or Committee may from time to time confer
authority and responsibility on one or more of its own members and/or one or
more officers of the Company to execute and deliver such instruments. The proper
officers of the Company are authorized and directed to take any and all action
necessary or advisable from time to time to carry out the terms of such
instruments.
     13. Adjustments. Upon the occurrence of any of the following events, the
rights of a recipient of a Stock Right granted hereunder shall be adjusted as
hereinafter provided, unless otherwise provided in the written agreement between
the recipient and the Company relating to such Stock Right.
          (a) In the event of any change in corporate capitalization (including,
but not limited to, a change in the number of shares of Common Stock
outstanding), such as a stock dividend, stock split, reverse stock split, share
combination, recapitalization, merger,

 



--------------------------------------------------------------------------------



 



consolidation, acquisition of property or shares, separation, spinoff,
reorganization, stock rights offering, liquidation, disaffiliation of a Related
Corporation, or similar event of or by the Company, the Committee or Board may
in its discretion make such substitution or adjustments as it deems appropriate
and equitable under the Plan. Adjustments pursuant to this Section 13(a) may
include, without limitation, (i) adjustments to (A) the aggregate number and
kind of shares reserved for issuance and delivery under the Plan; (B) the
various maximum limitations upon certain types of Stock Rights and upon the
grants to individuals of certain types of Stock Rights; (C) the number and kind
of shares subject to outstanding Stock Rights; and (D) the exercise price of
outstanding Stock Rights; (ii) the cancellation of outstanding Stock Rights in
exchange for payments of cash, property or a combination thereof having an
aggregate value equal to the value of such Stock Rights, (iii) the substitution
of other property (including, without limitation, other securities of the
Company and securities of entities other than the Company) for the shares of
capital stock subject to outstanding Stock Rights, and (iv) in connection with
any disaffiliation of a Related Corporation, arranging for the assumption, or
replacement with new awards based on other property (including, without
limitation, other securities of the Company and securities of entities other
than the Company) for the shares of capital stock covered by outstanding Stock
Rights based on other securities or other property or cash, by the affected
Related Corporation or division by the entity that controls such Related
Corporation or division following such disaffiliation (as well as any
corresponding adjustments to Stock Rights that remain based upon Company
securities).
          (b) Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to Stock Right. No adjustments
shall be made for dividends paid in cash or in property other than Common Stock
of the Company.
          (c) No fractional shares shall be issued under the Plan and any
optionee who would otherwise be entitled to receive a fraction of a share upon
exercise of a Stock Right shall receive from the Company cash in lieu of such
fractional shares in an amount equal to the fair market value of such fractional
shares, as determined in the sole discretion of the Board or Committee.
          (d) Upon the happening of any of the foregoing events described in
subsection (a) above, the class and aggregate number of shares set forth in
Section 4 hereof that are subject to Stock Rights that previously have been or
subsequently may be granted under the Plan shall also be appropriately adjusted
to reflect the events described. The Board or Committee or the Successor Board
shall determine the specific adjustments to be made under this Section 13 and,
subject to Section 2, its determination shall be conclusive.
     14. Means of Exercising Stock Rights. Except as otherwise provided in this
Plan or the instrument evidencing the Stock Right, a Stock Right (or any part or
installment thereof) shall be exercised by giving written notice to the Company
at its principal office address to the attention of its President. Such notice
shall identify the Stock Right being exercised and specify the number of shares
as to which such Stock Right is being exercised, accompanied by full

 



--------------------------------------------------------------------------------



 



payment of the exercise price therefor, if any, payable as follows (a) in United
States dollars in cash or by check, (b) at the discretion of the Board or
Committee, through the delivery of already-owned shares of Common Stock having a
fair market value equal as of the date of the exercise to the cash exercise
price of the Stock Right and, in the case of such already-owned shares of Common
Stock, having been owned by the participant for more than six months from the
date of surrender, or (c) at the discretion of the Board or Committee, by
delivery of the grantee’s personal recourse note bearing interest payable not
less than annually at a market rate that is no less than 100% of the lowest
applicable Federal rate, as defined in Section 1274(d) of the Code, (d) at the
discretion of the Board or Committee, through the surrender of shares of Common
Stock then issuable upon exercise of the Stock Right having a fair market value
on the date of exercise equal to the aggregate exercise price of the Stock
Right, (e) at the discretion of the Board or Committee, delivery of a notice
that the grantee has placed a market sell order with a broker with respect to
shares of Common Stock then issuable upon exercise of the Stock Right and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company in satisfaction of the Stock Right Exercise Price,
provided that payment of such proceeds is then made to the Company upon
settlement of the sale or (f) at the discretion of the Board or Committee, by
any combination of (a), (b), (c), (d), and (e) or such other consideration and
method of payment for the issuance of shares to the extent permitted by
applicable law or the Plan. If the Board or Committee exercises its discretion
to permit payment of the exercise price of an ISO by means of the methods set
forth in clauses (b), (c) or (d) of the preceding sentence, such discretion
shall be exercised in writing at the time of the grant of the ISO in question
and such exercise shall also be governed by any terms set forth in the written
agreement evidencing the grant of the Stock Right. The holder of a Stock Right
shall not have the rights of a stockholder with respect to the shares covered by
the Stock Right until the date of issuance of a stock certificate for such
shares. Except as expressly provided above in Section 13 with respect to changes
in capitalization and stock dividends, no adjustment shall be made for dividends
or similar rights for which the record date is before the date such stock
certificate is issued.
     15. Surrender of Stock Rights for Cash or Stock. The Board or Committee
may, in its sole and absolute discretion and subject to such terms and
conditions as it deems appropriate, accept the surrender by an optionee or
grantee of a Stock Right granted to him under the Plan and authorize payment in
consideration therefor of an amount equal to the difference between the purchase
price payable for the shares of Common Stock under the instrument granting the
Option and the fair market value of the shares subject to the Stock Right
(determined as of the date of such surrender of the Stock Right). Such payment
shall be made in shares of Common Stock valued at fair market value on the date
of such surrender, or in cash, or partly in such shares of Common Stock and
partly in cash as the Board or Committee shall determine. The surrender shall be
permitted only if the Board or Committee determines that such surrender is
consistent with the purpose set forth in Section 1, and only to the extent that
the Stock Right is exercisable under Section 8 on the date of surrender. In no
event shall an optionee or grantee surrender his Stock Right under this Section
if the fair market value of the shares on the date of such surrender is less
than the purchase price payable for the shares of Common Stock subject to the
Stock Right. Any ISO surrendered pursuant to the provisions of this Section 15
shall be deemed to have been converted into a NSO immediately prior to such
surrender.

 



--------------------------------------------------------------------------------



 



16. Term and Amendment of Plan. This Plan was adopted by the Board on March 23,
2004 (the “Effective Date”), subject (with respect to the validation of ISOs
granted under the Plan) to approval of the Plan by the stockholders of the
Company. The Plan will be approved by the stockholders of the Company within one
year of the Effective Date. The Plan shall expire 10 years after the Effective
Date (except as to Stock Rights outstanding on that date). Subject to the
provisions of Section 5 above, Stock Rights may be granted under the Plan prior
to the date of stockholder approval of the Plan. The Board may terminate or
amend the Plan in any respect at any time, except that without the approval of
the stockholders obtained within 12 months before or after the Board adopts a
resolution authorizing any of the following actions:
          (a) the total number of shares that may be issued under the Plan may
not be increased (except by adjustment pursuant to Section 13);
          (b) the provisions of Section 3 regarding eligibility for grants of
ISOs may not be modified;
          (c) the provisions of Section 6(b) regarding the exercise price at
which shares may be offered pursuant to ISOs may not be modified (except by
adjustment pursuant to Section 13); and
          (d) the expiration date of the Plan may not be extended.
     Except as provided in Section 13(a) and the fifth sentence of this
Section 16, in no event may action of the Board or stockholders adversely alter
or impair the rights of a grantee, without his or her consent, under any Stock
Right previously granted.
     17. Conversion of ISOs into NSOs; Termination of ISOs. The Board or
Committee, with the consent of any optionee, may in its discretion take such
actions as may be necessary to convert an optionee’s ISOs (or any installments
or portions of installments thereof) that have not been exercised on the date of
conversion into NSOs at any time prior to the expiration of such ISOs. These
actions may include, but not be limited to, accelerating the exercisability,
extending the exercise period or reducing the exercise price of the appropriate
installments of optionee’s Options. At the time of such conversion, the Board or
Committee (with the consent of the optionee) may impose these conditions on the
exercise of the resulting NSOs as the Board or Committee in its discretion may
determine, provided that the conditions shall not be inconsistent with the Plan.
Nothing in the Plan shall be deemed to give any optionee the right to have such
optionee’s ISOs converted into NSOs, and no conversion shall occur until and
unless the Board or Committee takes appropriate action. The Board or Committee,
with the consent of the optionee, may also terminate any portion of any ISO that
has not been exercised at the time of termination.
     18. Governmental Regulation. The Company’s obligation to sell and deliver
shares of the Common Stock under the Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such shares.

 



--------------------------------------------------------------------------------



 



     19. Withholding of Additional Income Taxes.
          (a) Upon the exercise of an NSO, or the grant of a Stock Bonus or
Purchase Right for less than the fair market value of the Common Stock, the
making of a Disqualifying Disposition (as defined in Section 20), the vesting of
restricted Common Stock acquired on the exercise of a Stock Right hereunder or
the surrender of an Option pursuant to Section 15, the Company, in accordance
with Section 3402(a) of the Code and any applicable state statute or regulation,
may require the optionee, Stock Bonus recipient or purchaser to pay to the
Company additional withholding taxes in respect of the amount that is considered
compensation includable in such person’s gross income. With respect to (a) the
exercise of an Option, (b) the grant of a Stock Bonus, (c) the grant of a
Purchase Right of Common Stock for less than its fair market value, (d) the
vesting of restricted Common Stock acquired by exercising a Stock Right, or
(e) the acceptance of a surrender of an Option, the Committee in its discretion
may condition such event on the payment by the optionee, Stock Bonus recipient
or purchaser of any such additional withholding taxes.
          (b) At the sole and absolute discretion of the Committee, the holder
of Stock Rights may pay all or any part of the total estimated federal and state
income tax liability arising out of the exercise or receipt of such Stock
Rights, the making of a Disqualifying Disposition, or the vesting of restricted
Common Stock acquired on the exercise of a Stock Right hereunder (each of the
foregoing, a “Tax Event”) by tendering already-owned shares of Common Stock or
(except in the case of a Disqualifying Disposition) by directing the Company to
withhold shares of Common Stock otherwise to be transferred to the holder of
such Stock Rights as a result of the exercise or receipt thereof in an amount
equal to the estimated federal and state income tax liability arising out of
such event, provided that no more shares may be withheld than are necessary to
satisfy the holder’s actual minimum withholding obligation with respect to the
exercise of Stock Rights. In such event, the holder of Stock Rights must,
however, notify the Committee of his or her desire to pay all or any part of the
total estimated federal and state income tax liability arising out of a Tax
Event by tendering already-owned shares of Common Stock or having shares of
Common Stock withheld prior to the date that the amount of federal or state
income tax to be withheld is to be determined. For purposes of this
Section 19(b), shares of Common Stock shall be valued at their fair market value
on the date that the amount of the tax withholdings is to be determined.
     20. Notice to Company of Disqualifying Disposition. Each employee who
receives an ISO must agree to notify the Company in writing immediately after
the employee makes a Disqualifying Disposition (as defined below) of any Common
Stock acquired pursuant to the exercise of an ISO. A “Disqualifying Disposition”
is any disposition (including any sale) of such Common Stock before either
(a) two years after the date the employee was granted the ISO, or (b) one year
after the date the employee acquired Common Stock by exercising the ISO. If the
employee has died before such stock is sold, these holding period requirements
do not apply and no Disqualifying Disposition can occur thereafter.
     21. Governing Law; Construction. The validity and construction of the Plan
and the instruments evidencing Stock Rights shall be governed by the laws of the
State of Delaware. In

 



--------------------------------------------------------------------------------



 



construing this Plan, the singular shall include the plural and the masculine
gender shall include the feminine and neuter, unless the context otherwise
requires.
     22. Lock-up Agreement. Each recipient of securities hereunder agrees, if
requested by the Board or Committee, in connection with the registration with
the United States Securities and Exchange Commission under the Securities Act of
1933, as amended, of the public sale of the Company’s Common Stock, not to sell,
make any short sale of, loan, grant any option for the purchase of or otherwise
dispose of any securities of the Company (other than those included in the
registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed
180 days) from the effective date of such registration as the Company or the
underwriters, as the case may be, shall specify. Each such recipient agrees that
the Company may instruct its transfer agent to place stop-transfer notations in
its records to enforce this Section 22. Each such recipient agrees to execute a
form of agreement reflecting the foregoing restrictions as requested by the
underwriters managing such offering.

 



--------------------------------------------------------------------------------



 



BLACKBAUD, INC.
2004 STOCK PLAN
NOTICE OF STOCK OPTION GRANT



____________________________
(Optionee and address)
____________________________
____________________________
 
 
____________________________
Grant Number


     You have been granted an option to purchase Common Stock of Blackbaud, Inc.
(the “Company”), as follows:

      Date of Grant  
__________________
   
 
Vesting Commencement Date  
__________________
   
 
Exercise Price per Share  
__________________
   
 
Total Number of Shares Granted  
__________________
   
 
Total Exercise Price  
__________________
   
 
Type of Option:  
o Incentive Stock Option
o Nonstatutory Stock Option
   
 
Term/Expiration Date:  
10 Years/___________
   
 
Vesting Schedule:  
Subject to accelerated vesting as set forth in the Plan or in the Stock Option
Agreement, this Option may be exercised, in whole or in part, in accordance with
the following schedule: one fourth of the shares subject to the Option shall
vest on the first, second, third and fourth anniversary of the Vesting
Commencement Date; provided that such optionee remains an employee of, or
consultant to, the Company as of each such vesting date.
   
 
Termination Period:  
Option may be exercised for up to 90 days after termination of employment or
consulting relationship except as set out in Sections 7 and 8 of the Stock
Option Agreement (but in no event later than the Expiration Date); provided that
terminations “For Cause” are governed by Section 9 of the Plan, which provides
for immediate termination of the Option upon such termination “For Cause.”

 



--------------------------------------------------------------------------------



 



     By your signature and the signature of the Company’s representative below,
you and the Company agree that this option is granted under and governed by the
terms and conditions of the Blackbaud, Inc. 2004 Stock Plan (the “Plan”) and the
Stock Option Agreement, all of which are attached and made a part of this
document.
Dated: _____________

     
OPTIONEE:
  BLACKBAUD, INC.  
 
  By:
 
   
 
   
 
  Name:
 
   
Print Name
   
 
  Title:
 
   

 



--------------------------------------------------------------------------------



 



BLACKBAUD, INC.
STOCK OPTION AGREEMENT
     1. Grant of Option. Blackbaud, Inc., a Delaware corporation (the
“Company”), hereby grants to the Optionee named in the Notice of Grant (the
“Optionee”), an option (the “Option”) to purchase a total number of shares of
Common Stock (the “Shares”) set forth in the Notice of Grant, at the exercise
price per share set forth in the Notice of Grant (the “Exercise Price”) subject
to the terms, definitions and provisions of the Blackbaud, Inc. 2004 Stock Plan
(the “Plan”) adopted by the Company, which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option.
          If designated an Incentive Stock Option, this Option is intended to
qualify as an Incentive Stock Option as defined in Section 422 of the Code, or
any successor provision.
     2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and with the
provisions of Section 8 of the Plan as follows:
          (a) Right to Exercise.
               (i) This Option may not be exercised for a fraction of a share.
               (ii) In the event of Optionee’s death, disability or other
termination of employment, the exercisability of the Option is governed by
Sections 6, 7 and 8 below, subject to the limitation contained in subsection
2(a)(iii).
               (iii) In no event may this Option be exercised after the date of
expiration of the term of this Option as set forth in the Notice of Grant.
          (b) Method of Exercise. This Option shall be exercisable by written
notice (in the form attached hereto as Exhibit A) which shall state the election
to exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such shares of Common Stock as may be
required by the Company pursuant to the provisions of the Plan. Such written
notice shall be signed by the Optionee and shall be delivered in person or by
certified mail to the Secretary of the Company. The written notice shall be
accompanied by payment of the Exercise Price. This Option shall be deemed to be
exercised upon receipt by the Company of such written notice accompanied by the
Exercise Price.
          No Shares will be issued pursuant to the exercise of an Option unless
such issuance and such exercise shall comply with all relevant provisions of law
and the requirements of any stock exchange upon which the Shares may then be
listed. Assuming such compliance,

 



--------------------------------------------------------------------------------



 



for income tax purposes the Shares shall be considered transferred to the
Optionee on the date on which the Option is exercised with respect to such
Shares.
     3. Optionee’s Representations. In the event the Shares purchasable pursuant
to the exercise of this Option have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), at the time this Option is
exercised, Optionee shall, if required by the Company, concurrently with the
exercise of all or any portion of this Option, deliver to the Company an
Investment Representation Statement in the form attached hereto as Exhibit B.
     4. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:
          a. cash;
          b. check; or
          c. at the discretion of the Board or Committee, any other method
permitted by the Plan.
     5. Restrictions on Exercise. This Option may not be exercised until such
time as the Plan and the Shares covered by this Option have been approved by the
stockholders of the Company, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such shares would
constitute a violation of any applicable federal or state securities or other
law or regulation, including any rule under Part 207 of Title 12 of the Code of
Federal Regulations (“Regulation G”) as promulgated by the Federal Reserve
Board. As a condition to the exercise of this Option, the Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation.
     6. Termination of Relationship. In the event of termination of Optionee’s
employment or consulting relationship with the Company, Optionee may, to the
extent otherwise so entitled at the date of such termination (the “Termination
Date”), exercise this Option during the Termination Period set out in the Notice
of Grant. To the extent that Optionee was not entitled to exercise this Option
at the date of such termination, or if Optionee does not exercise this Option
within the time specified herein, the Option shall terminate.
     7. Disability of Optionee. Notwithstanding the provisions of Section 6
above, in the event of termination of Optionee’s consulting or employment
relationship or as a result of his total and permanent disability (as defined in
Section 22(e)(3) of the Code or any successor provision), Optionee may, but only
within twelve (12) months from the date of termination of employment or
consulting relationship (but in no event later than the date of expiration of
the term of this Option as set forth in Section 10 below), exercise this Option
to the extent Optionee was entitled to exercise it at the date of such
termination. To the extent that Optionee was not entitled to exercise the Option
at the date of termination, or if Optionee does not exercise such

 



--------------------------------------------------------------------------------



 



Option (which Optionee was entitled to exercise) within the time specified
herein, the Option shall terminate.
     8. Death of Optionee. In the event of the death of Optionee during the term
of this Option and, with respect to a Consultant, during such Consultant’s
continuing consulting relationship with the Company or within 90 days of
termination of Consultant’s relationship with the Company and, with respect to
an employee, during such employee’s employment relationship with the Company or
within 90 days of termination of such employee’s relationship with the Company,
the Option may be exercised, at any time within twelve (12) months following the
date of termination (but in no event later than the date of expiration of the
term of this Option as set forth in Section 10 below), by Optionee’s estate or
by a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent of the right to exercise that Optionee was
entitled to at the date of death.
     9. Nontransferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.
     10. Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant and the Plan, and may be exercised during such term
only in accordance with the Plan and the terms of this Option. The limitations
set out in Section 7 of the Plan regarding Options designated as Incentive Stock
Options and Options granted to more than ten percent (10%) stockholders shall
apply to this Option.
     11. Taxation Upon Exercise of Option. Optionee understands that, upon
exercising a Nonstatutory Stock Option, he or she will recognize income for tax
purposes in an amount equal to the excess of the then fair market value of the
Shares over the exercise price. If the Optionee is an employee, the Company will
be required to withhold from Optionee’s compensation, or collect from Optionee
and pay to the applicable taxing authorities an amount equal to a percentage of
this compensation income. Additionally, the Optionee may at some point be
required to satisfy tax withholding obligations with respect to the
disqualifying disposition of an Incentive Stock Option. The Optionee shall
satisfy his or her tax withholding obligation arising upon the exercise of this
Option by one or some combination of the following methods: (i) by cash payment,
or (ii) out of Optionee’s current compensation, or (iii) if permitted by the
Committee, in its discretion, by surrendering to the Company Shares that (a) in
the case of Shares previously acquired from the Company, have been owned by the
Optionee for more than six months on the date of surrender, and (b) have a fair
market value on the date of surrender equal to or greater than Optionee’s
marginal tax rate times the ordinary income recognized, or (iv) if permitted by
the Committee, in its discretion, and if the Option is designated as a
Nonstatutory Stock Option by electing to have the Company withhold from the
Shares to be issued upon exercise of the Option that number of Shares having a
fair market value equal to the amount required to be withheld. For this purpose,
the fair market value of the Shares to be withheld shall be determined on the
date that the amount of tax to be withheld is to be determined (the “Tax Date”).

 



--------------------------------------------------------------------------------



 



     If the Optionee is subject to Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (an “Insider”), any surrender of
previously owned Shares to satisfy tax withholding obligations arising upon
exercise of this Option must comply with the applicable provisions of Rule 16b-3
promulgated under the Exchange Act (“Rule 16b-3”) and shall be subject to such
additional conditions or restrictions as may be required thereunder to qualify
for the maximum exemption from Section 16 of the Exchange Act with respect to
Plan transactions.
     All elections by an Optionee to have Shares withheld to satisfy
tax-withholding obligations shall be made in writing in a form acceptable to the
Committee and shall be subject to the following restrictions:

  (1)   the election must be made on or prior to the applicable Tax Date;    
(2)   once made, the election shall be irrevocable as to the particular Shares
of the Option as to which the election is made;     (3)   all elections shall be
subject to the consent or disapproval of the Committee;     (4)   if the
Optionee is an Insider, the election must comply with the applicable provisions
of Rule 16b-3 and shall be subject to such additional conditions or restrictions
as may be required thereunder to qualify for the maximum exemption from
Section 16 of the Exchange Act with respect to Plan transactions.

     12. Tax Consequences. Set forth below is a brief summary as of the date of
this Option of some of the federal tax consequences of exercise of this Option
and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE
TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
          (a) Exercise of ISO. If this Option qualifies as an ISO, there will be
no regular federal income tax liability or state income tax liability upon the
exercise of the Option, although the excess, if any, of the fair market value of
the Shares on the date of exercise over the Exercise Price will be treated as an
item of adjustment to the alternative minimum tax for federal tax purposes in
the year of exercise and may subject the Optionee to the alternative minimum
tax.
          (b) Exercise of Nonstatutory Stock Option. If this Option does not
qualify as an ISO, there may be a regular federal income tax liability and state
income tax liability upon the exercise of the Option. The Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the Shares on
the date of exercise over the Exercise Price and the Company will qualify for a
deduction in the same amount, subject to the requirement that the compensation
be reasonable. If

 



--------------------------------------------------------------------------------



 



Optionee is an employee, the Company will be required to withhold from
Optionee’s compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income
at the time of exercise.
          (c) Disposition of Shares. In the case of an NSO, if Shares are held
for at least one year, any gain realized on disposition of the Shares will be
treated as long-term capital gain for federal and state income tax purposes. In
the case of an ISO, if Shares transferred pursuant to the Option are held for at
least one year after exercise and are disposed of at least two years after the
Date of Grant, any gain realized on disposition of the Shares will also be
treated as long-term capital gain for federal and state income tax purposes. If
Shares purchased under an ISO are disposed of within one-year after exercise or
within two years after the Date of Grant, any gain realized on such disposition
will be treated as compensation income (taxable at ordinary income rates) in an
amount equal to the excess of the lesser of (1) the fair market value of the
Shares on the date of exercise, or (2) the sale price of the Shares over the
Exercise Price paid for those shares. The Company will also be allowed a
deduction equal to any such amount recognized, subject to the requirement that
the compensation be reasonable.
          (d) Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Date of Grant, or (2) the date one
year after the date of exercise, the Optionee shall immediately notify the
Company in writing of such disposition. Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee from the early disposition by payment in cash or out
of the current earnings paid to the Optionee.
     13. Restrictive Legends and Stop-Transfer Orders.
          (a) Legends. Optionee understands and agrees that the Company shall
cause the legends set forth below or legends substantially equivalent thereto,
to be placed upon any certificate(s) evidencing ownership of the Shares together
with any other legends that may be required by state or federal securities laws:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AS SET

 



--------------------------------------------------------------------------------



 



FORTH IN THE ISSUER’S STOCK PLAN AND THE STOCK OPTION AGREEMENT RELATING TO
THESE SHARES, COPIES OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER. SUCH TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES.
          (b) Stop-Transfer Notices. Optionee agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
          (c) Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any Optionee
or other transferee to whom such Shares shall have been so transferred.
     14. Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.
     15. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or by the Company forthwith to the
Company’s Board of Directors or the Committee that administers the Plan, which
shall review such dispute at its next regular meeting. The resolution of such a
dispute by the Board or committee shall be final and binding on the Company and
on Optionee.
     16. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.
     17. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.
     18. Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 



--------------------------------------------------------------------------------



 



     19. 2004 Stock Plan. Optionee acknowledges receipt of a copy of the Plan
and represents that optionee is familiar with the terms and provisions thereof,
and hereby accepts this Option subject to all of the terms and provisions
thereof. Optionee has reviewed the Plan and this Option in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option and fully understands all provisions of the Option. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board or Committee upon any questions arising under the
Plan or this Option.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
BLACKBAUD, INC.
EXERCISE NOTICE
Blackbaud, Inc.
________________________
________________________
Attention: General Counsel
     1. Exercise of Option. Effective as of today, __________________,
____________, the undersigned (“Optionee”) hereby elects to exercise Optionee’s
option to purchase __________________ shares of the Common Stock (the “Shares”)
of Blackbaud, Inc. (the “Company”) under and pursuant to the Company’s 2004
Stock Plan, as amended (the “Plan”) and the o Incentive o Nonstatutory Stock
Option Agreement dated __________________, ____________ (the “Option
Agreement”). The purchase price for the Shares shall be $__________________ as
required by the Option Agreement. Optionee herewith delivers to the Company the
full Exercise Price for the Shares.
     2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
     3. Rights as Stockholder. Until the stock certificate evidencing such
Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the optioned Shares, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Section 13 of the Plan.
     4. Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the
Shares. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.
     5. Entire Agreement. The Plan and Notice of Grant/Option Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Notice
of Grant/Option Agreement and any Investment Representation statement executed
and delivered to Company by Optionee shall constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and is governed by Delaware law except for that body of law pertaining
to conflict of laws.

 



--------------------------------------------------------------------------------



 



     
Submitted by:
  Accepted by:
 
   
OPTIONEE:
  BLACKBAUD, INC.  
 
  By:
 
   
 
  Name:
 
   
 
  Title:
 
   
 
   
Address:
  Address:
 
   
 
   
 
   
 
   
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[Form can be omitted if securities underlying option are registered under
Securities Act]
INVESTMENT REPRESENTATION STATEMENT

          OPTIONEE   :  
 
       
___________________
       
 
COMPANY   :  
Blackbaud, Inc.
       
 
SECURITY   :  
Common Stock
       
 
AMOUNT   :  
___________________ Shares

In connection with the purchase of the above-listed Securities, I, the Optionee,
represent to the Company the following.
     1. Optionee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the securities. Optionee is
purchasing the securities for investment for Optionee’s own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).
     2. Optionee understands that the securities have not been registered under
the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Optionee’s
investment intent as expressed herein.
     3. Optionee further understands that the securities must be held
indefinitely unless subsequently registered under the Securities Act or unless
an exemption from registration is available. Moreover, Optionee understands that
the Company is under no obligation to register the securities. In addition,
Optionee understands that the certificate evidencing the securities will be
imprinted with a legend that prohibits the transfer of the securities unless
they are registered or such registration is not required in the opinion of
counsel for the Company.
     4. Optionee is familiar with the provisions of Rules 144, 144(k) and 701,
promulgated under the Securities Act, that permit limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof (or from an affiliate of such issuer) in a nonpublic offering, subject
to the satisfaction of certain conditions.
     In the event the Company becomes subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the securities exempt under Rule 701 may be resold by the
Optionee 90 days thereafter, subject to the satisfaction of certain of the
conditions specified by Rule 144, including: (a) the sale being made

 



--------------------------------------------------------------------------------



 



through a broker in an unsolicited “broker’s transaction” or in transactions
directly with a market maker (as that term is defined under the Exchange Act);
and (b) in the case of an affiliate, the availability of certain public
information about the Company, and the amount of securities being sold during
any three-month period not exceeding the limitations specified in Rule 144(e),
if applicable.
     If the purchase of the securities does not qualify under Rule 701 at the
time of purchase, then the securities may be resold by the Optionee in certain
limited circumstances subject to the provisions of Rule 144, which require:
(a) the availability of certain public information about the Company; (b) the
resale occurring not less than one year after the party has purchased, and made
full payment (within the meaning of Rule 144) for, the securities to be sold;
and (3) in the case of an affiliate, or of a nonaffiliate who has held the
securities less than two years, the sale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as that term is defined under the Exchange Act) and the amount of
securities being sold during any three-month period not exceeding the specified
limitations.
     If all of the requirements of Rule 144 are not satisfied, Optionee may be
able to sell the securities without registration pursuant to the exemption
contained in Rule 144(k), provided that the resale occurs not less than two
years after the party has purchased, and made full payment (within the meaning
of Rule 144) for, the securities.
     5. Optionee further understands that at the time Optionee wishes to sell
the securities there may be no public market upon which to make such a sale, and
that, even if such a public market then exists, the Company may not be
satisfying the current public information requirements of Rules 144 or 701, and
that, in such event, Optionee would be precluded from selling the securities
under Rules 144 or 701 even if the one-year minimum holding period had been
satisfied; however, Optionee may be able to sell the securities pursuant to the
exemptions contained in Rule 144(k) if the two-year holding period has been
satisfied.
     6. Optionee further understands that in the event all of the applicable
requirements of Rules 144, 144(k) or 701 are not satisfied, registration under
the Securities Act or some registration exemption will be required; and that,
notwithstanding the fact that Rules 144, 144(k) and 701 are not exclusive, the
Staff of the SEC has expressed its opinion that persons proposing to sell
private placement securities other than in a registered offering and otherwise
than pursuant to Rules 144, 144(k) or 701 will have a substantial burden of
proof in establishing that an exemption from registration is available for such
offers or sales, and that such persons and their brokers who participate in such
transactions do so at their own risk.

     
Date
  Signature of Optionee:
 
   
______________________________
  __________________________

 